Case 4:18-cv-00247-ALM Document 206-13 Filed 08/21/20 Page 1 of 6 PageID #: 4762




                          AFFIDAVIT OF ISAAC LEE MARQUARDT

   COUNTY OF DENTON                   )
                                      )
   STATE OF TEXAS                     )

   Before me, the undersigned Notary Public, on this day personally appeared Isaac Lee
   Marquardt, known to me, who being by me duly sworn, upon his oath deposed and said:

      1. My name is Isaac Lee Marquardt. This is my affidavit. I have not been paid or
         coerced by any person to write or sign it, and it is being notarized at a place of my
         choosing. I am nineteen years of age. I have personal knowledge of the facts
         stated in this affidavit, and they are all true and correct. The headings contained in
         this affidavit are for reference purposes only.

      2. The purpose of this affidavit is to correct or clarify certain statements I have
         previously made concerning these matters and to clarify certain conceptions once
         and for all.

                                           A . Background
      3. I have known Jason Lee Van Dyke ("Van Dyke") for slightly more than one year.
         During that time, I have become acquainted with his legal problems concerning a
         supposed false report to the Oak Point Police Department, an ongoing lawsuit
         involving Thomas Christopher Retzlaff ("Retzlaff"), and multiple attorney
         discipline actions against him in Texas, Colorado, Georgia, and Washington D.C.

      4. I resided with Van Dyke at 108 Dmango Drive, Crossroads, Texas 76227 for one
         month between the approximate dates of August 20, 2018 and September 20,
         2018. Dming this time, I had access to the entirety of his residence and had
         permission to drive his motor vehicles, to wit, a 2014 Ford F250 King Ranch
         pickup truck and a Ford Mustang GT convertible.


      5. During the time I have known Van Dyke, I came to be aware of a situation
         involving him and Retzlaff. I personally observed that Van Dyke regularly
         suffered from significant emotional distress due to Retzlaff attacking him. Several
         individuals, who had known Van Dyke longer than I had, commented that Van
         Dyke had never been quite the same person as he was before Retzlaff began
         attacking him.

      6. Despite the ongoing emotional distsess that he was clearly suffering from, I have
         found Van Dyke to be a good and decent person. I believe that he is trustwo1thy
         and honest almost to a fault. He is extremely Joyal to his family and to his friends.



   INITIALS:   J [_.f1\                                                             Page 1of6
Case 4:18-cv-00247-ALM Document 206-13 Filed 08/21/20 Page 2 of 6 PageID #: 4763




          For him to lie, cheat, or steal would be completely contrary to the character traits
          that I have observed in him for as long as I have known him.


      7. I have read the accusations that have been made against him by Retzlaff and which
         have been repeated by certain media outlets. Van Dyke is politically conservative,
         but is certainly not a Nazi, a white nationalist, or a white supremacist. The
         allegations made by Retzlaff that he is a "drug addkt" are similarly false as I have
         never observed him using illegal drugs. In fact, I have witnessed him actively
         discouraging others from the use of drugs. I believe that he is mentally stable, and
         the allegations made against him by Retzlaff that he is a "pedophile" are
         completely untrue.

      8. I am also aware of allegations made by Retzlaff and others that Van Dyke and I
         were romantically involved. I am heterosexual and have never been romantically
         involved or interested in Van Dyke or any other man. I can also state, with
         certainty and without elaborating, that Van Dyke is heterosexual.

                     B. False Police Report Incident (September 13 -14, 2018)
      9. I was not present at l 08 Durango Drive, Crossroads, Texas 76227 on the evening
         of September 13, 2018 when the burglary of Van Dyke' s Ford F250 pickup truck
         occurred. I was visiting a friend in the City of Denton and did not return to the
         house until after midnight.

       10. Upon returning to the house, and by telephone before returning, I talked to a police
           officer from the Oak Point Police Department concerning the burglary of Van
           Dyke's Ford F250 pickup truck. The ttuck was not parked at the house when I got
           home, and I assumed that Van Dyke had gone somewhere. I was not told that he
           had been arrested until after they had spoken to me.

       11. With respect to all statements made to the Oak Point Police Department on the
           evening of September 13, 2018, the morning of September 14, 2018, or anytime
           thereafter, I hereby invoke my rights under the 5th Amendment to the United States
           Constitution. Pursuant to that right, I will not answer any questions concerning
           any verbal or written statement I made to the Oak Point Police Department during
           this time petiod.


           C. Subsequent Contact with the Oak Point Police Department and the Court


       12. I moved out of Van Dyke's home on approximately September 20, 2018. After I
           moved out, I was sti\1 permitted to access Van Dyke' s property. I still saw Van




    INITIALS: I   LM                                                                Page 2of6
Case 4:18-cv-00247-ALM Document 206-13 Filed 08/21/20 Page 3 of 6 PageID #: 4764




          Dyke socially on occasion. I also took care of Van Dyke's dogs during times when
          he was out of town or otherwise unable to do so.

      13. On or around January 8, 2019, Van Dyke advised me that he was going to turn
          himself in on a warrant that had been issued for his arrest while he was out of
          town. He asked me to take care of his dogs while he was in jail. I agreed to do so.

      14. Prior to Van Dyke turning himself in, he warned me that on ly I was permitted to
          enter his house. He cautioned me against speaking with the media and directed me
          not to admit any members of the media onto his prope1ty. He also cautioned me
          against speaking about him, or about his case, on the Internet and specifically
          directed me not to admit unknown persons into his home.

       15. While Van Dyke was in jail, on or around January 11 , 2019, officers from the Oak
           Point Police Department appeared at Van Dyke's home while I was present for the
           purpose of questioning me a second time and searching the house with a search
           warrant. I observed the officers search the entire house, except the attic, and
           observed them take Van Dyke' s laptop computer and several other items. To the
           best of my recollection, the officers did not leave a copy of the search warrant or
           any list of the items taken from the house.

       16. I did speak to Van Dyke' s father, Daniel Van Dyke, during the time that Van
           Dyke was in jail. We did not discuss the cases involving Van Dyke at all and I was
           never instructed to "not answer the door" or to "make myself scarce" by Daniel
           Van Dyke. We did not discuss the possibility of me being a character witness in
           any of the trials involving Van Dyke. The sole extent of our conversations
           concerned whether Van Dyke was safe and in good health at the jail, and the care
           of Van Dyke's dogs.

       17. Neither Van Dyke, nor any person acting on his behalf (including his father),
           made any attempt to dissuade me from testifying in his criminal case.

       18. Neither Van Dyke, nor any person acting on hi s behalf (including his father),
           offered me anything of value to dissuade me from testifying in his criminal case.


       19. Neither Van Dyke, nor any person acting on his behalf (including his father),
           made any kind of threat against me, or any other person that I am aware of, to
           dissuade me from testifying in his criminal case.

       20. Neither Van Dyke, nor any person acting on his behalf (including his father), gave
           me any advice or instructions on how to evade process servers or detection from
           law enforcement.



    INITIALS:   1 LN\                                                              Page 3of6
Case 4:18-cv-00247-ALM Document 206-13 Filed 08/21/20 Page 4 of 6 PageID #: 4765




      21. The only time I discussed the false report case with Van Dyke after he was
          released from jail was to inquire as to whether he could act as my attorney ifl was
          located and served with a subpoena. Van Dyke stated that he could not do so and
          that he did not want to talk to me at all until the case was over.

      22. After being interviewed by officers from the Oak Point Police Department for the
          second time, I was dete1mined to have no further involvement of any kind in Van
          Dyke' s case. I moved in with a friend in Tarrant County. I did not answer or return
          telephone calls from police or investigators. The only people I did sp eak to about
          the case were Van Dyke's attorneys. They also asked me to appear for Van Dyke's
          case, and I told them that I would not appear unless I received a subpoena. I was
          never served w ith a subpoena.


      23. Van Dyke had nothing to do with my decision to have no further involvement in
          the case. My decision was based upon the following factors:

             a. I believe that, if I had testified truthfully at Van Dyke's trial, that I would
                have been required to invoke my 5th Amendment rights and hire my own
                attorney to protect those rights.

             b. In addition to the facts surrounding the false report case, I believe that I
                may have also been required to answer questions under oath at trial as to
                whether I had been contacted, coerced, or influenced by Retzlaff into doing
                any patticular thing or m aking any patticular statement. I would have been
                required to invoke my 5th Amendment privilege concerning those activities
                as well.

             c. I did not want to have any contact with the local or national media
                organizations which had taken an interest in Van Dyke's case. I did not
                want to be reported on in the nevvspaper, on television, or online.

             d. In the likely event that my trnthful testimony had resulted in or contributed
                to Van Dyke winning the false report case, I bel ieve that I would have
                become a target for threats, harassment, and stalking by Retzlaff.


             e. After being interviewed by offices from the Oak Point Police Department
                for a second time, it was clear to m e that they were not serving the interests
                of justice and were simply trying to pin as many criminal charges as they
                could onto Van Dyke. I feared retaliation against me by the Oak Point




   INITIALS:   r L. (f\                                                              Page 4of6
Case 4:18-cv-00247-ALM Document 206-13 Filed 08/21/20 Page 5 of 6 PageID #: 4766




                Police Department if my testimony harmed them in this effort and would
                not have been able to afford an attorney to defend myself against them.

      24. I did not begin seeing Van Dyke socially again until after the false report case was
          over. On the occasions where I did see him socially after the case was over, he did
          not wish to discuss his case with me. This did not change until May of 2019,
          which is when I offered to make him an affidavit to help clarify what had really
          happened while still protecting my own rights.

                                              D. Miscellaneous Matters

      25. Van Dyke has net, at any time, directed me to lie to law enforcement officers,
          investigators, prosecutors, or the people who work for state bar organizations. To
          the contrary, he has repeatedly told me that I must tell the truth ifI am ever
          questioned by such people.

      26. I am terrifi ed of Retzlaff. I have observed Retzlaff systematically destroy Van
          Dyke's life in every way I could imagine for as long as I have known Van Dyke.
          Although my rights under the 5th Amendment were my primary motivation in
          declining to make myself available for service of a subpoena, my fear of Retzlaff
          was a strong secondary factor. Contributing to my fear of Retzlaff is what has
          come to be my personal belief that certain law enforcement officers, prosecutors,
          and courts are quietly encouraging Retzlaff to continue his attacks against Van
          Dyke for their own ends. For these reasons, I do not wish to have any
          involvement in any legal proceedings concerning Van Dyke.

      27.At a time of my choosing, I will be mailing this original affidavit to Dominick
         Marsala, who is cmTently listed as Van Dyke's attorney, to him at 1417 E.
         McKinney Street, Denton, Texas 76209. At that same time, I will also be mailing
         tme and con-ectphotocopiss-ofthis affidavit to the following:
                           ori9 '•"<:1.t.s .:r:t..M   ?1n.-r..ii 1

             a. Denton County District Attorney, Attn: Kristin Kidd, 1450 E. McKinney
                Street, Denton, TX 76209.

             b. Office of the Chief Disciplinary Counsel, State Bar of Texas, Attn. Kristin
                Brady, 14651 Dallas Parkway, Suite 925, Dallas, TX 75254.


             c. Office of the Disciplinary Counsel, District of Columbia, Attn: Bill Ross,
                515 5111 Street NW, Building A, Room 117, Washington D.C. 20001.




   INITIALS:   A: i (>'\                                                          Page 5of6
Case 4:18-cv-00247-ALM Document 206-13 Filed 08/21/20 Page 6 of 6 PageID #: 4767




             d. Office of Attorney Regulation Counsel, Colorado Supreme Court, Attn:
                Matthew Gill, 1300 Broadway, Suite 500, Denver, CO 80203.

             e. Office of General Counsel, State Bar of Georgia, Attn: William Hearnburg,
                104 Marietta Street NW, Suite 100, Atlanta, GA 30303.

         If Retzlaff obtains a copy of this affidavit, it will further confirm my fears and
         suspicions of collusion between these persons and Retzlaff.

      28. Fmther affiant sayeth not.


                                                             ~~LM'~--52-
                                                              ISAAC LEE MARUARDT


   SWORN AND SUBSCRIBED to before me, the undersigned authority, this
   August, 2019 to certify which witness my hand and officia eal of office.
                                                                                  ~y          of




   INITIALS:   °fL..rY\                                                             Page 6of6
